  Case 14-02530      Doc 29     Filed 10/02/18 Entered 10/02/18 16:11:57           Desc Main
                                  Document     Page 1 of 1


                               United States Bankruptcy Court
                                Northern District of Illinois
                                      Eastern Division


IN RE                                       )
                                            )       No. 14-B-02530
JOSEPH P. CALDERON                          )

                                CERTIFICATE OF SERVICE

I hereby certify that on October 2, 2018, I electronically filed Response to Notice of Final Cure
Payment with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the following:

        Casey C. Kepple, ckepple@kepplelawllc.com
        Patrick S. Layng, USTPRegion11.ES.ECF@usdog.gov
        Marc C. Scheinbaum, amerlincat@aol.com
        Glenn B. Stearns, mcguckin_m@lisle13.com


                                                           /s/ William P. Hintz
                                                           William P. Hintz, No. 6185407
                                                           Herbolsheimer, Duncan, Eiten
                                                             and Hintz, P.C.
                                                           654 First Street
                                                           P.O. Box 539
                                                           LaSalle, IL 61301
                                                           Telephone: 815-223-0111
                                                           Fax: 815-223-5829
                                                           whintz@hlhdr.com
